DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, the claim defines “two elastic devices” in lines 1 – 2, but later only refers to “the elastic device”; as such, it is unclear which of the two elements is referred to by the phrase. Further, dependent claim 2 refers to “the elastic device”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 8 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martis et al. in view of Mattsson. Martis et al. teach a finger clip arrangement that may incorporate a physiological sensor, wherein extension springs are used to retain the clip in close contact with the subject’s finger when the clip is worn by the subject. The clip includes upper and lower bodies connected to one another via the extension springs (Figure 7). The arrangement includes housing components with elements for measuring pulse oximetry information from a subject (paragraphs [0033] – [0037]). Martis et al. generally disclose a transmission arrangement, but indicate that any known pulse oximetry arrangement by be implemented, and thus a reflection measurement arrangement is also contemplated. Martis et al. generally show the spring elements to not be provided with outer housings. However, Mattsson (Abstract; Figure 1) teaches a telescopic extension spring configuration that includes casings around the extension spring element. As such, it would have been within the skill level of the art before the effective filing date of the claimed invention to modify Martis et al. to use a telescopic arrangement of the extension spring, as taught by Mattsson, since it has generally been held to be within the skill level of the art to implement an invention using known embodiments of a required element. Further, with regard to claims 8 and 9, Martis et al. do not specify the materials of the elements, but without a showing of unexpected results or criticality it would have been within the skill level of the art to determine appropriate materials for the different components of the device, since such a consideration has generally been held to be within the skill level of one of ordinary skill.
Claims 5 - 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martis et al. in view of Mattsson as applied to claim 4 above, further in view of Isaacson et al.  .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Finger clips including an elastic/spring element are known – including to use compression springs (Palatnik) or torsion springs (Kumazaki et al.; Lu et al.) in addition to the extension spring as taught by Martis et al discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








    PNG
    media_image1.png
    106
    482
    media_image1.png
    Greyscale

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791